        Case 4:19-cv-00010-BMM Document 45 Filed 09/16/19 Page 1 of 5



Cody Wofsy*                                   Alex Rate
American Civil Liberties Union                Elizabeth K. Ehret
Foundation                                    American Civil Liberties Union of
39 Drumm Street                               Montana Foundation, Inc.
San Francisco, CA 94111                       P.O. Box 1968
(415) 343-0785                                Missoula, MT 59806
cwofsy@aclu.org
                                              Telephone: (406) 204-0287
                                              ratea@aclumontana.org
Omar Jadwat*
American Civil Liberties Union
Foundation                                    Danielle Coffman
125 Broad St., 18th Floor                     Crowley Fleck, PLLP
New York, NY 10004                            1667 Whitefish Stage
(212) 549-2660                                Kalispell, MT 59901
ojadwat@aclu.org                              Telephone: (406)752-6644
                                              dcoffman@crowleyfleck.com

                                              *Admitted Pro Hac Vice

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                         GREAT FALLS DIVISION
   ANA SUDA and MARTHA                        )
   HERNANDEZ,                                 )
                                              )   Civil Action No. CV-19-10-GF-
                       Plaintiffs,            )   BMM
         v.                                   )
                                              )
   UNITED STATES CUSTOMS AND                  )
   BORDER PROECTION, et al.,                  )      NOTICE REGARDING
                                              )      MOTIONS TO DISMISS
                        Defendants.           )
                                              )
                                              )

      Plaintiffs Ana Suda and Martha Hernandez respectfully submit this notice to

inform the Court about certain changes in Plaintiffs’ circumstances. Plaintiffs

submit the notice in order to ensure that the Court is fully informed as it considers
         Case 4:19-cv-00010-BMM Document 45 Filed 09/16/19 Page 2 of 5



Defendants’ pending motions to dismiss, but, as explained below, the changed

circumstances should not affect the Court’s resolution of those motions.

       At the time the Complaint was filed, Plaintiffs were longtime residents of

Havre, Montana. Complaint, Doc. No. 1, ¶ 22. On May 16, 2018, they were

unlawfully seized by a Customs and Border Protection agent, who explained that

he had detained them for speaking Spanish while shopping in a local market. Id. at

¶¶ 34-52. Plaintiffs and others in Havre had been subjected to similar incidents

before. Id. at ¶¶ 71-80. Plaintiffs sought damages as well as declaratory and

injunctive relief. Id. at Prayer for Relief.

       Defendants filed motions to dismiss. See Doc. Nos. 18, 30. The contested

substance of those motions was a request that the Court dismiss the claims for

prospective relief for failure to allege a sufficient likelihood that Plaintiffs would

again be subjected to similar conduct. Plaintiffs responded, explaining that such

arguments are premature at the motion to dismiss stage and the Complaint more

than adequately supports proceeding to discovery on the prospective relief claims

(along with the damages claim). See Doc. Nos. 35, 40. A hearing is set for

October 2, 2019, at 1:30 p.m.

       Since the Complaint was filed, life in Havre has been extremely difficult for

Plaintiffs. Strangers, neighbors, and their children’s classmates have expressed

anger at Plaintiffs for their decision to pursue this litigation. The result has


                                               2
Notice Regarding Motions to Dismiss
         Case 4:19-cv-00010-BMM Document 45 Filed 09/16/19 Page 3 of 5



compounded the effects of Plaintiffs’ original detention—making them feel even

more unwelcome in their own town.

       As a result, both Plaintiffs are considering moving away from Havre. Ms.

Suda is currently staying in Texas with family. Her husband, however, remains in

Havre, living in their family home. Ms. Hernandez now spends about half the

week in Great Falls, and the other half in Havre. Havre is currently a painful place

for both women, but at this time both continue to have family and work-related

connections with the town.

       These changed circumstances do not bear on the current motions to dismiss.

First, as noted, Plaintiffs’ circumstances remain uncertain; they both still have

strong ties to Havre, and may well return to living there full time. The recent

developments therefore plainly do not moot their claims for prospective relief. See

City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983) (holding that case was not

moot because “[i]ntervening events have not irrevocably eradicated the effects of

the alleged violation”) (internal quotation marks omitted).

       Second, Defendants brought facial motions to dismiss. They are therefore

limited to the facts as alleged. Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir.

2013). The material facts of the complaint, on which the motions to dismiss rely,

remain largely unchanged. Therefore, the motions pending before the Court are

not affected by these changed circumstances. Rather, the effect, if any, of the post-


                                          3
Notice Regarding Motions to Dismiss
         Case 4:19-cv-00010-BMM Document 45 Filed 09/16/19 Page 4 of 5



filing changes in Plaintiffs’ circumstances may be addressed in discovery and

summary judgment briefing as appropriate.

 Dated: September 16, 2019                  Respectfully submitted,

                                            /s/Cody Wofsy
                                            Cody Wofsy*
                                            American Civil Liberties Union
                                            Foundation
                                            39 Drumm Street
                                            San Francisco, CA 94111
                                            (415) 343-0785
                                            cwofsy@aclu.org

                                            Omar Jadwat*
                                            American Civil Liberties Union
                                            Foundation
                                            125 Broad St., 18th Floor
                                            New York, NY 10004
                                            (212) 549-2660
                                            ojadwat@aclu.org

                                            /s/ Alex Rate
                                            Alex Rate
                                            Elizabeth K. Ehret
                                            American Civil Liberties Union of
                                            Montana Foundation, Inc.
                                            P.O. Box 1968
                                            Missoula, MT 59806
                                            (406) 204-0287
                                            ratea@aclumontana.org

                                            Danielle Coffman
                                            Crowley Fleck, PLLP
                                            1667 Whitefish Stage
                                            Kalispell, MT 59901
                                            (406)752-6644
                                            dcoffman@crowleyfleck.com

 *Admitted Pro Hac Vice                     Counsel for Plaintiffs

                                        4
Notice Regarding Motions to Dismiss
         Case 4:19-cv-00010-BMM Document 45 Filed 09/16/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

     I hereby certify that a true and accurate copy of the foregoing was served via
ECF on September 16, 2019, and directed to the following:

       VICTORIA L. FRANCIS
       Assistant U.S. Attorney
       2601 2nd Ave. North, Suite 3200
       Billings, MT 59101
       Phone: (406) 247-6101
       FAX: (406) 657-6058
       Email: victoria.francis@usdoj.gov

       CHAD C. SPRAKER
       Assistant U.S. Attorney
       901 Front Street, Suite 1100
       Helena, MT 59626
       Phone: (406) 457-5120
       FAX: (406) 457-5130
       Email: chad.spraker@usdoj.gov

       CORY R. LAIRD
       LANCE P. JASPER
       Reep Bell Laird & Jasper
       2955 Stockyard Road
       Missoula, MT 59808
       406-541-4100
       Fax: 541-4101
       Email: laird@westernmontanalaw.com, jasper@westernmontanalaw.com

       DATED this 16th day of September, 2019.

                                               /s/ Cody Wofsy
                                               Cody Wofsy*
                                               American Civil Liberties Union
                                               Foundation
                                               39 Drumm Street
                                               San Francisco, CA 94111
                                               (415) 343-0785
                                               cwofsy@aclu.org

                                           5
Notice Regarding Motions to Dismiss
